Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“a control mechanism” includes the generic/nonce term “mechanism” coupled with the function of “control a flow rate”. A return to the specification provides for a control valve or variable flow pump. Therefor the limitation is interpreted as a control valve, variable flow pump, or equivalents thereof.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 8,151,579) in view of Backman (US 6,694,757).
Regarding claims 1 and 13, Duncan discloses (references made to figure 5 unless otherwise noted) a high efficiency dehumidification system for an air handling unit, the system comprising:
a cooling coil (05-0015) including an inlet to receive chilled liquid at a first temperature from a cooling plant (05-0040) to cool and dehumidify air that passes over the cooling coil, and including an outlet to output spent chilled liquid at a second temperature, the second temperature being greater than the first temperature due to heat exchange from the air to the chilled liquid (15:8-10; it is understood that the liquid, by cooling the air stream, is itself heated);
a first fluid conduit (05-0051) including an input connected with the outlet of the cooling coil (05-0015), the first fluid conduit further including an output junction comprising first and second outputs (identified in annotated figure);
a cooling recover coil (05-0030) including an inlet connected with the first output of the output junction of the first fluid conduit to receive at least a portion of the spent chilled liquid at about the second temperature (as the liquid is received directly from the cooling coil it is at about the same temperature as the liquid leaving the cooling coil), and including an outlet to return the spent chilled liquid from the cooling recovery coil (05-0030) to the cooling plant (05-0040), a remaining portion of the spent chilling liquid bypassing the cooling recovery coil via the second output of the output junction of the first fluid conduit and returning to the cooling plant (liquid passing through valve 05-0081);
a second fluid conduit (05-0050) including at least one input connected with each of the first and second outputs of the output junction (the liquid flowing through the first and second outputs rejoins at the input of the second fluid conduit), the second fluid conduit further including an outlet to return the spent chilling liquid to the cooling plant (05-0040); and
a control mechanism (05-0055) on the second fluid conduit (05-0050) to control a flow rate of the spent chilled liquid from the cooling recovery coil (14:46-47).
Duncan discloses that 05-0055 is controlled (14:47) but is silent concerning control of 05-0055 based on the dew point temperature of the air. Backman discloses a dehumidification system where cooling is controlled based on the dewpoint temperature of the air (4:21-24) It would have been obvious to one of ordinary skill in the art to have provided Duncan with the dewpoint temperature control as taught by Backman in order to provide sufficient cooling to effect dehumidification of the air and further to reduce overcooling of the air stream.
The method steps of claim 13 are accomplished in the normal and usual operation of the system of claim 1. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02. Therefor the apparatus as presented also reads on the method claim(s).

    PNG
    media_image1.png
    660
    837
    media_image1.png
    Greyscale

Regarding claim 2, Duncan discloses the control mechanism includes a control valve (14:47 “flow control valve 05-0055”).
Regarding claims 4-6 and 14-16, Duncan discloses a bypass line valve (05-0081) between the second output of the first fluid conduit and the input of the second fluid conduit, to control an amount of the portion and the remaining portion of the spent chilled liquid entering the at least one input of the second fluid conduit.
Duncan discloses that the bypass line valve is “controlled by selectively modulating” (14:48-49) but is silent concerning the valve being manual, automatic, or controlled by differential pressure. It is apparent that some means is necessary to effect the modulation of the valve.
The examiner takes official notice that it is known to modulate a control valve manually, automatically, or by differential pressure. It would have been obvious to one of ordinary skill in the art to have selected either manual, automatic or differential pressure control in order to yield the predictable result of controlling flow rate through the bypass line valve 05-0081 to provide dehumidification to the supply air.
Regarding claims 7 and 17, Duncan is silent concerning a control system in the embodiment of figure 5. Backman discloses a control system (80) to evaluate input data representing one or more variables (from sensors 86 and 88), and to determine one or more outputs to control the system to control the one or more variables (with fan 48 and valve 62). It would have been obvious to one of ordinary skill in the art to have provided Duncan with a controller as taught by Backman in order to provide automatic control to optimize performance to current conditions.
Regarding claims 8 and 19, Duncan discloses a first cooling recovery coil (05-0030) but lacks a second cooling recovery coil. It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04. Therefor it would have been obvious to have provided a second cooling recovery coil downstream of the first heat recovery coil in order to predictably increase a surface area and thereby enhance heat exchange. The downstream arrangement provides for an inlet to receive liquid from the first cooling recovery coil.
Regarding claim 9, Duncan discloses a modulating control valve (05-0080) connected with the first and second outputs of the output junction, the modulating control valve configured to modulate an amount of the spent chilled liquid passing from the cooling recovery coil (05-0030) to control a temperature of air that passes over the second cooling recovery coil (provided in modification of claim 8; regarding control of temperature as the valve 05-0080 controls the quantity of liquid passing through the CRC 05-0030 it will control the temperature of the air in heat exchange therewith).
Regarding claim 10, Duncan discloses a preheat coil (20-0012 of figure 20) for preheating air passing over the preheat coil to the cooling coil (0015).
Regarding claim 11, Duncan discloses a reheat coil (20-0031 of figure 20) for controlling a temperature of the air passing from the cooling coil (0015).
Regarding claims 12 and 18, Duncan discloses modulating the control mechanism (05-0055) to control an amount of the portion of the spent chilled liquid entering the cooling recovery coil (05-0030) and an amount of the remaining portion of the spent chilled liquid bypassing the cooling recovery coil and returning to the cooling plant (05-0040; valve 05-0055 controls a flow rate therethrough and receives both spent liquid from the cooling recovery coil and spent liquid bypassing the cooling recovery coil). As modified in claim 1 Backman provides for a control system based on the dew point for controlling the control mechanism.
	
Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 8,151,579), in view of Backman (US 6,694,757), and in view of Eiermann (US 5,802,862).
Regarding claims 3, Duncan discloses the control mechanism (05-0055) is a control valve and lacks the use of a variable flow pump. Eiermann discloses a dehumidification system having a variable flow pump (17/18) to adjust the flow rate of the cooling fluid to maintain desired humidity (6:60-7:4). It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the use of a valve or pump to adjust flow rate. It is known in the art to substitute a variable speed pump for a control valve as evidenced by Eiermann (7:21-25). The result of the substitution would have been predictable. MPEP 2143 B. 
Regarding claim 20, Duncan discloses a modulating control valve (05-0080) connected with the first and second outputs of the output junction, the modulating control valve configured to modulate an amount of the spent chilled liquid passing from the cooling recovery coil (05-0030) to control a temperature of air that passes over the second cooling recovery coil (provided in modification of claim 19; regarding control of temperature as the valve 05-0080 controls the quantity of liquid passing through the CRC 05-0030 it will control the temperature of the air in heat exchange therewith). Duncan discloses the control mechanism (05-0055) is a control valve and lacks the use of a variable flow pump. Eiermann discloses a dehumidification system having a variable flow pump (17/18) to adjust the flow rate of the cooling fluid to maintain desired humidity (6:60-7:4). It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. In this instance the prior art provides for the use of a valve or pump to adjust flow rate. It is known in the art to substitute a variable speed pump for a control valve as evidenced by Eiermann (7:21-25). The result of the substitution would have been predictable. MPEP 2143 B.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eiermann (US 10,551,078).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763